DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,678,216 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the common subject matter as follows:

Instant Application No. 16/859513
(hereinafter Wolf)
U.S. Patent No. 10,678,216 B2
(hereinafter Wolf2)
1.  A computer-implemented method performed by at least one processor 

  receiving real time data via a real time 
interface of a data collection system associated with a manufacturing process 
session, the real time data associated with a counter value assigned by a 
precision counter associated with an automation system;  

  storing the received real time data in a storage buffer;  

  receiving non-real time data via a non-real time interface of the data collection system, the non-real time data associated with a counter value assigned by the precision counter associated with the automation system; and 


  in response to receiving the non-real time data and based on a determination that a start condition has been satisfied: 

  








associating the non-real time data with the real time data based on a matching 
counter value, where the association occurs in response to identifying that 
stored real time data in the storage buffer is associated with a counter value that matches the counter value of the received non-real time data. 




receiving real time data via a real time interface of a data collection system associated with a manufacturing 
process session, the real time data associated with a counter value assigned by a precision counter associated with an automation system;  

  storing the received real time data in a storage buffer;  

  receiving non-real time data via a 
non-real time interface of the data collection system, the non-real time data 
associated with a counter value assigned by the precision counter associated with the automation system;  and 

  in response to receiving the non-real time data and based on a determination that a start condition has been satisfied 
indicating that the real time data and the non-real time data are being captured as part of the manufacturing process session: 
    searching the storage buffer for stored real time data associated with a watching counter value to the counter value associated with the received non-real time data;  

    in response to identifying the stored real time data associated with the matching counter value, associating the non-real time data with the real time data based on the matching counter value;  
and 



   generating at least one data package including at least one set of real time 


 
 receiving real time data via a real time 
interface of a data collection system associated with a manufacturing process 
session, the real time data associated with a counter value assigned by a 
precision counter associated with an automation system;  


  storing the received real time data in a storage buffer;  

  receiving non-real time data via a non-real time interface of the data collection system, the non-real time data associated with a counter value assigned by the precision counter associated with the automation system; and 


  in response to receiving the non-real time data and based on a determination that a start condition has been satisfied: 

 








 associating the non-real time data with the real time data based on a matching 
counter value, where the association occurs in response to identifying that 


2.  The method of claim 1, further comprising: 

  generating at least one data package including at least one set of real time data and non-real time data associated with matching counter values; and 

  


transmitting the at least one generated data package to an analytics-based monitor and control system.

executing instructions, the method comprising: 

  receiving real time data via a real time interface of a data collection system associated with a manufacturing 
process session, the real time data associated with a counter value assigned by a precision counter associated with an automation system;  

  
storing the received real time data in a storage buffer;  

  receiving non-real time data via a 
non-real time interface of the data collection system, the non-real time data 
associated with a counter value assigned by the precision counter associated with the automation system;  and 

  in response to receiving the non-real time data and based on a determination that a start condition has been satisfied 
indicating that the real time data and the non-real time data are being captured as part of the manufacturing process session: 
    searching the storage buffer for stored real time data associated with a watching counter value to the counter value associated with the received non-real time data;  

    in response to identifying the stored real time data associated with the matching counter value, associating the non-real time data with the real time data based on the matching counter value;  




   
 
    
  
  generating at least one data package including at least one set of real time data and non-real time data associated with matching counter values. 

 2.  The method of claim 1, further   comprising 

  transmitting the at least one generated data package to an analytics-based monitor and control system. 


stored real time data associated with the matching counter value, associating 
the received non-real time data with an order, where the order of the received 
and non-matching non-real time data is after previously received real time data 
having a counter prior to that of the received and non-matching non-real time 
data and before any real time data having a counter after the counter of the received and non-matching non-real time data. 
3.  The method of claim 1, wherein, in response to failing to identify the 
stored real time data associated with the matching counter value, associating 
the received non-real time data with an order, where the order of the received 
and non-matching non-real time data is after previously received real time data 
having a counter prior to that of the received and non-matching non-real time data and before any real time data having a counter after the counter of the received and non-matching non-real time data.
4.  The method of claim 1, wherein identifying the stored real time data 
comprises: 

  searching the storage buffer for the stored real time data associated with the matching counter value to the counter value associated with the received non-real time data after receiving the non-real time data and after the start condition associated with a particular trace is received.
4.  The method of claim 1, wherein the 



storage buffer storing the real time data is only searched after receiving the non-real time data and after the start condition associated with a particular trace is received. 


counter value within a predetermined number of counter increments.
5.  The method of claim 1, wherein the matching counter value comprises a 
counter value within a predetermined number of counter increments.
6.  The method of claim 1, further comprising: 

  generating at least one data package including at least one set of real time data and non-real time data associated with matching counter values in response to a determination that an end event or condition is received via the real time data or the non-real time data.
6.  The method of claim 1, wherein 


generating the at least one data package 
including the at least one set of real time data and non-real time data associated with the matching counter values is performed in response to a determination that an end event or condition is received via the real time data or the non-real time data. 
7.  The method of claim 1, further comprising: 

  generating at least one data package including at least one set of real time data and non-real time data associated with matching counter values in response to a determination that a 
real time data storage buffer is full, wherein generating the at least one data 
package comprises emptying the real time data storage buffer in response to 
generating the at least one data package. 
7.  The method of claim 1, wherein 


  generating the at least one data package including the at least one set of real time data and non-real time data 
associated with the matching counter values is performed in response to a 
determination that a real time data storage buffer is full, and wherein generating the at least one data package comprises emptying the real time data 
storage buffer in response to generating the at least one data package. 
8.  The method of claim 1, wherein the precision counter comprises a counter 
incrementing at defined constant intervals, the counter executed at the automation system.
8.  The method of claim 1, wherein the precision counter comprises a counter incrementing at defined constant intervals, the counter executed at the automation system.
9.  The method of claim 1, wherein the precision counter comprises a counter 
incrementing at defined constant intervals, the counter executed external to the automation system.
9.  The method of claim 1, wherein the precision counter comprises a counter incrementing at defined constant intervals, the counter executed 
external to the automation system.
10.  The method of claim 1, wherein at least a portion of the received real time data or the received non-real time data is ignored at the data collection system based on a defined trace configuration associated with monitoring of the manufacturing process session.
10.  The method of claim 1, wherein at least a portion of the received real time data or the received non-real time data is ignored at the data collection system based on a defined trace configuration associated with monitoring of the manufacturing process session.

manufacturing process session. 
11.  The method of claim 1, wherein at least a portion of the real time data comprises positional or non-positional data for at least one component of a physical machine associated with the manufacturing process session, data 
received from the physical machine providing information identifying execution operations monitored during the manufacturing process session, and sensor data related to monitored forces or position information associated with the manufacturing process session.
12.  The method of claim 1, wherein at least a portion of the non-real time 
data comprises data including a current instruction execution at a particular 
time, a received user interaction associated with a physical machine associated with the manufacturing process session, and physical machine-related events occurring during the manufacturing process session. 
12.  The method of claim 1, wherein at least a portion of the non-real time 
data comprises data including a current instruction execution at a particular 
time, a received user interaction associated with a physical machine associated with the manufacturing process session, and physical machine-related events occurring during the manufacturing process session. 
13.  A system comprising: 

  at least one processor;  and 
  
  a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations 
comprising: 

  receiving real time data via a real time interface of a data collection system associated with a manufacturing process session, the real time data associated with a counter value assigned by a precision counter associated with an automation system;  

  storing the received real time data in a 
storage buffer;  


and 

  in response to receiving the non-real time data and based on a determination that a start condition has been satisfied: 





  associating the non-real time data with the real time data based on a matching counter value, where the association occurs in response to identifying that stored real time data in the storage buffer is associated with a counter value that matches the counter value of the received non-real time data. 










  at least one processor; and 

a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations comprising: 

  receiving real time data via a real time interface of a data collection system associated with a manufacturing process session, the real time data associated with a counter value assigned by a precision counter associated with an automation system;  

  storing the received real time data in a 
storage buffer;  


and 

  in response to receiving the non-real time data and based on a determination that a start condition has been satisfied indicating that the real time data and the non-real time data are being captured as part of the manufacturing process session: 

  searching the storage buffer for stored real time data associated with a matching counter value to the counter value associated with the received non-real time data;  
  in response to identifying the stored real time data associated with the matching counter value, associating the non-real time data with the real time data based on the matching counter value;  and 

  generating at least one data package including at least one set of real time data and non-real time data associated with matching counter values.   


  at least one processor;  and 
  
  a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations 
comprising: 

  receiving real time data via a real time interface of a data collection system associated with a manufacturing process 

  storing the received real time data in a 
storage buffer;  

  receiving non-real time data via a non-real time interface of the data collection system, the non-real time data associated with a counter value assigned by the precision counter associated with the automation system;  
and 

  in response to receiving the non-real time data and based on a determination that a start condition has been satisfied: 





  associating the non-real time data with the real time data based on a matching counter value, where the association occurs in response to identifying that stored real time data in the storage buffer is associated with a counter value that matches the counter value of the received non-real time data. 





14.  The system of claim 13, the operations further comprising: 


  generating at least one data package including at least one set of real time data and  non-real time data associated with matching counter values;  and 




  transmitting the at least one generated data package to an analytics-based monitor and control system.


  at least one processor; and 

a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations comprising: 

  receiving real time data via a real time interface of a data collection system associated with a manufacturing process 

  storing the received real time data in a 
storage buffer;  

  receiving non-real time data via a non-real time interface of the data collection system, the non-real time data associated with a counter value assigned by the precision counter associated with the automation system;  
and 

  in response to receiving the non-real time data and based on a determination that a start condition has been satisfied indicating that the real time data and the non-real time data are being captured as part of the manufacturing process session: 

  searching the storage buffer for stored real time data associated with a matching counter value to the counter value associated with the received non-real time data;  
  in response to identifying the stored real time data associated with the matching counter value, associating the non-real time data with the real time data based on the matching counter value;  and 



  


generating at least one data package including at least one set of real time data and non-real time data associated with matching counter values.


transmitting the at least one generated data package to an analytics-based monitor and control system. 

stored real time data associated with the matching counter value, associating the received non-real time data with an order, where the order of the received 
and non-matching non-real time data is after previously received real time data 
having a counter prior to that of the received and non-matching non-real time data and before any real time data having a counter after the counter of the 
received and non-matching non-real time data. 
15.  The system of claim 13, wherein, in response to failing to identify the stored real time data associated with the matching counter value, associating the received non-real time data with an order, where the order of the received and non-matching non-real time data is after previously received real time data having a counter prior to that of the received and non-matching non-real time data and before any real time data having a counter after the counter of the received and non-matching non-real time data.
16.  The system of claim 13, wherein identifying the stored real time data 
comprises: 


  searching the storage buffer for the stored real time data associated with the matching counter value to the counter value associated with the received non-real time data after receiving the non-real time data or after the start condition associated with a particular trace is met.
16.  The system of claim 13, wherein 




the storage buffer storing the real time data is only searched after receiving the non-real time data or after the start condition associated with a particular trace is met.
17.  The system of claim 13, wherein the matching counter value comprises a 
counter value within a predetermined number of counter increments. 
 17.  The system of claim 13, wherein the matching counter value comprises a 
counter value within a predetermined number of counter increments.
18.  The system of claim 13, further comprising: 

  generating at least one data package including at least one set of real time data and non-real time data associated with matching counter values in response to a determination that an 
end event or condition is received via the real time data or the non-real time data.
18.  The system of claim 13, wherein 


generating the at least one data package including the at least one set of real time data and non-real time data associated with the matching counter values is performed in response to a determination that an end event or 


  generating at least one data package including at least one set of real time data and non-real time data associated with matching counter values in response to a determination that a 
real time data storage buffer is full, wherein generating the at least one data 
package comprises emptying the real time data storage buffer in response to generating the at least one data package.
 19.  The system of claim 13, wherein 


  generating the at least one data 
package including the at least one set of real time data and non-real time data associated with the matching counter values is performed in response to a 
determination that a real time data storage buffer is full, and wherein generating the at least one data package comprises emptying the real time data storage buffer in response to generating the at least one data package.
20.  A non-transitory computer-readable medium storing instructions which, when 
executed, cause at least one processor to perform operations comprising: 


  receiving real time data via a real time interface of a data collection system 
associated with a manufacturing process session, the real time data associated 
with a counter value assigned by a precision counter associated with an 
automation system;  

  storing the received real time data in a storage buffer;  

  receiving non-real time data via a non-real time interface of the data collection system, the non-real time data associated with a counter value 
assigned by the precision counter associated with the automation system;  and 

  in response to receiving the non-real time data and based on a determination 
that a start condition has been satisfied: 

  




  associating the non-real time data 
with the real time data based on a matching counter value, where the 
association occurs in response to identifying that stored real time data in the storage buffer is associated with a counter value that matches the counter value of the received non-real time data.

when executed, cause at least one processor to perform operations comprising: 

  receiving real time data via a real time interface of a data collection system 
associated with a manufacturing process session, the real time data associated 
with a counter value assigned by a precision counter associated with an 
automation system;  

  storing the received real time data in a storage buffer;  

  receiving non-real time data via a non-real time interface of the data 
collection system, the non-real time data associated with a counter value 
assigned by the precision counter associated with the automation system;  and 

  in response to receiving the non-real time data and based on a determination 
that a start condition has been satisfied indicating that the real time data and the 
process session: 

    searching the storage buffer for stored real time data associated with a matching counter value to the counter value associated with the received non-real time data;  
  in response to identifying the stored real time data associated with the matching counter value, associating the non-real time data with the real time data based on the matching counter value;  and 



  generating at least one data package including at least one set of real time 
data and non-real time data associated with matching counter values. 



As per the table above, claims 1-20 of the instant application has each and every limitation of claims 1-20 of U.S. Patent No. 10,678,216 B2; hence, the table is a representation of a direct correlation that is present between the claimed limitations of the instant application and U.S. Patent No. 10,678,216.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 recites a computer-implemented method, which is a statutory category of invention. 

At step 2A, prong one, the claim recites “associating the non-real time data with the real time data based on a matching counter value, where the association occurs in response to identifying that stored real time data in the storage buffer is associated with a counter value that matches the counter value of the received non-real time data.”  

The limitation of “in response to receiving the non-real time data and based on a determination that a start condition has been satisfied: associating the non-real time data with the real time data”, as drafted, is a process, under its broadest reasonable interpretation, covers performing the limitation in the mind.  Wherein, nothing in the claim precludes the step from being practically performed in the mind.  For example, “associating” in the context of the claim encompasses an assessment of grouping data associated with time based on criteria.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

	As step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites at least one processor, “receiving real time data via a real time interface of a data collection system associated with a manufacturing process session, the real time data associated with a counter value assigned by a precision counter associated with an automation system”; “storing the 

	The processor, real time interface of the data collection system, non-real time interface of the data collection system, precision counter and storage buffer are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).

The automation system is generally recited at a high level of generality and merely limits the abstract idea to a field of use. The courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).
 
	The limitations of “receiving real time data via a real time interface of a data collection system associated with a manufacturing process session, the real time data associated with a counter value assigned by a precision counter associated with an automation system”; “storing the received real time data in a storage buffer”; and 

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

	At step 2B, the claim does not included additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of processor, real time interface of the data collection system, non-real time interface of the data collection system, precision counter and storage buffer to no more than mere instructions to apply the judicial exception using generic computer components.  Mere instructions to apply an exception using generic computer component cannot provide an inventive concept.  

	The additional element of the automation system, as discussed above, merely limits the invention to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claims is not patent eligible. 



Claim 13 represents an equivalent system claim to claim 1 and is rejected under the same rationale as claim 1.  

	Additionally, claim 13 recites a memory recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  Hence, the element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitation on practicing the abstract idea.  Further, mere instructions to apply an exception using generic computer component cannot provide an inventive concept.  

Claim 20 represents an equivalent non-transitory computer-readable medium claim to claim 1 and is rejected under the same rationale as claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


U.S. Patent Publication No. 2002/0147389 A1 discloses a method and apparatus for concurrently displaying respective images representing real-time data and non-real-time data operates by receiving non-real-time data and receiving real-time data.

* U.S. Patent Publication No. 2002/0198679 A1 discloses a data collection and retrieval system that puts data produced by real-time and non-real-time data sources into parallel "streams" or data files.  

U.S. Patent Publication No. 2010/0222899 A1 discloses systems and methods for on-line monitoring of operation of a process in connection with process measurements indicative of the operation of the process.

	* U.S. Patent Publication No. 2017/0315541 A1 discloses a client device for acquisition and pre-processing of process-related mass data from at least one CNC (Computer Numerical Control) machine or an industrial robot as well as for transmitting 
said process-related mass data to at least one data recipient, in particular to a cloud-platform, for data analysis by software applications implemented/running thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117